DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.  The collective input of a single swipe as taught by Varna in Fig. 1D is considered to be one input operation that changes the setting in two or more depth segments.

Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 depends upon claim 2 which has been cancelled.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 3-6, 9, 10, and 14-18 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Varna (US 2013/0249842, of record) in view of Ng (US 2003/0187353, of record).
Regarding claims 1, 15, and 16, Varna discloses an ultrasound diagnosis apparatus, non-transitory computer readable storage medium storing a program, and method (Abstract: “ultrasound device”) which causes a display to display an ultrasound image based on a received signal (Fig. 1B: “display unit 112”, [0018]), received by an ultrasound probe (Fig. 1B: “ultrasound probe 104”), of ultrasound waves that are transmitted by the ultrasound probe into a subject and reflected inside the subject ([0015]: “reflected back to the probe”), comprising: a hardware processor which performs control of causing the display to display the ultrasound image subjected to attenuation correction (Fig. 1B: “Processor 114”), based on the received signal and setting of the attenuation correction, the ultrasound image being segmented in the depth direction into a plurality of depth segments according to a reflection depth of the ultrasound waves inside the subject (Fig. 1C; [0020]: “markings or indicators can be provided on the display unit 112 to indicate the depth of the image”); and an input receiver which receives one input operation that designates an adjustment amount related to the setting of the attenuation correction ([0019]: “The touchpad 110 is used by the user (using a finger or stylus) to change the TGC gain curve”; Fig. 1B: “touch pad 110”), wherein the hardware processor changes the setting of the attenuation correction in two or more depth segments of the plurality of depth segments (Fig. 1D shows more than one depth segmented being accessed) based on the one input operation (Fig. 1D shows one swipe of the finger), and in the changing the setting of the attenuation correction, sets the different correction amounts, for each of the two or more depth segments ([0020]: “each depth displayed on the corresponding rows of a display unit 112”; Fig. 1D shows two depth segments whose settings are being changed).  Varna does not explicitly disclose that the correction amount is a product of the adjustment amount and predetermined weighting factors corresponding to the each of the two orm ore depth segments being set for the input receiver.  However, Ng teaches that an adjustment for TGC weighs the amount of gain at respective depths of an ultrasound image (Fig. 1; [0013]: “The relative slope of each line segment indicates the variation in gain applied to the received echo signals over the depth covered by that segment”: Fig. 2; [0014]: “Switch 22 controls the gain over an initial depth portion”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the gain weighing of Ng to the TGC adjustment of Varna, as to provide appropriate adjustments for TGC at different depths of an ultrasound image.
Regarding claim 3, Varna discloses that the input receiver includes a plurality of input operation receivers, each of which individually receives a respective input operation that designates the adjustment amount ([0022], [0023]: “the touchpad 110 corresponds to respective depths of the image”).  Varna does not explicitly disclose that the hardware processor sets the correction amount based on the weighting factor information associated with one of the input operation receivers that receives the input operation, among sets of the weighting factor information that differ from each other and are associated with the plurality of input operation receivers, respectively.  However, Ng teaches that an adjustment for TGC weighs the amount of gain at respective depths of an image ([0014]), wherein the ultrasound image is segmented with respect to depths ([0012]…[0014], Fig. 1: “depth scale 14”).  Varna also teaches segmenting an image with respect to depth (Fig. 1C; [0020], [0021]: “each of these markings corresponds to respective depths of the image”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the gain weighing of Ng to the TGC adjustment of Varna, as to provide appropriate adjustments for TGC.
Regarding claim 4, Varna does not explicitly disclose that the input receiver includes: a first input operation receiver associated with first weighting factor information, in which the weighting factor corresponding to a first depth segment is set to be largest, and a second input operation receiver associated with second weighting factor information, in which the weighting factor corresponding to a second depth segment that is deeper than the first depth segment is set to be largest.  However, Ng teaches that a TGC curve may be weighted according to the needs of an operator ([0014]: “Switch 22 controls the gain over an initial depth portion of the image”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the gain weighing of Ng to the TGC adjustment of Varna, as to provide appropriate adjustments for TGC.
Regarding claim 5, Varna does not explicitly disclose that the input receiver further includes a third input operation receiver associated with third weighting factor information, in which the weighting factor corresponding to a third depth segment that is deeper than the first depth segment and shallower than the second depth segment is set to be largest.  However, Ng teaches that a TGC curve may be weighted according to the needs of an operator ([0014]: “Switch 22 controls the gain over an initial depth portion of the image”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the gain weighing of Ng to the TGC adjustment of Varna, as to provide appropriate adjustments for TGC.
Regarding claim 6, Varna does not explicitly disclose that the input receiver includes the input operation receivers that correspond to the plurality of depth segments, respectively, a largest weighting factor, of the weighting factor information associated with each of the plurality of input operation receives, is associated with one of the depth segments corresponding to each of the input operation receivers.  However, Ng teaches that a TGC curve may be weighted according to the needs of an operator ([0014]: “Switch 22 controls the gain over an initial depth portion of the image”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the gain weighing of Ng to the TGC adjustment of Varna, as to provide appropriate adjustments for TGC.
Regarding claim 9, Varna discloses that the hardware processor causes the display to display a plurality of correction amount images that correspond to the plurality of depth segments, respectively, and that show the correction amount in each of the plurality of depth segments, respectively, and when the input operation is carried out, changes the plurality of correction amount images to have contents indicating correction amounts set according to the input operation ([0023]: “the touchpad 110 is used to adjust the TGC settings of the image displayed on the display unit 112.  The markings on the display unit 112 and rows of the touchpad 110 coincide with each other based on the depths of the image computed by the processor 114”).
Regarding claim 10, Varna discloses that when an operation is carried out on any of the plurality of correction amount images on the display, the hardware processor changes the correction amount in one of the depth segments corresponding to the correction amount image on which the operation is carried out, according to the operation ([0023]: “the touchpad 110 is used to adjust the TGC settings of the image displayed on the display unit 112.  The markings on the display unit 112 and rows of the touchpad 110 coincide with each other based on the depths of the image computed by the processor 114”).
Regarding claim 14, Varna discloses that the hardware processor causes the display to display an operation object image that represents an object of the input operation, and the input receiver receives an operation carried out on the operation object image on the display as the input operation (Figs. 1D, 1E, [0022], [0023]: “the touchpad 110 corresponds to respective depths of the image”).
Regarding claim 17, Varna does not explicitly disclose that the predetermined weighting factor is different for the each of the plurality of reflection depths, whereby the same adjustment amount produces a different correction amount for each of the plurality of the reflection depths based on a respective predetermined weighting factor associated with the each of the plurality of reflection depths.  However, Ng teaches that an adjustment for TGC weighs the amount of gain at separate respective depths of an image ([0014]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the gain weighing of Ng to the TGC adjustment of Varna, as to provide appropriate adjustments for TGC.
Regarding claim 18, Varna does not explicitly disclose a second input receive which receives a second input operation mirroring the operation of the first input receiver.  However, Ng teaches a second type of input receiver (Fig. 2) that is configured to adjust the TGC weighs the amount of gain at respective depths of an ultrasound image (Fig. 1; [0013]: “The relative slope of each line segment indicates the variation in gain applied to the received echo signals over the depth covered by that segment”: Fig. 2; [0014]: “Switch 22 controls the gain over an initial depth portion”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the gain weighing of Ng to the TGC adjustment of Varna, as to provide appropriate adjustments for TGC at different depths of an ultrasound image.

Claim(s) 7, 8, and 11-13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Varna (US 2013/0249842, of record) in view of Ng (US 2003/0187353, of record), as applied to claim 1 above, in view of Yang (US 2015/0196277, of record).
Regarding claim 7, neither Varna nor Ng explicitly disclose that the input receiver operates in a plurality of input modes, in each of which the input receiver receives the input operation that designates the adjustment amount, and receives an input mode designation operation that designates any one of the plurality of input modes and the input operation that designates the adjustment amount in the designated input mode, and the hardware processor sets the correction amount based on the weighting factor information corresponding to the input mode in which the input operation is received, among sets of the weighting factor information that differ from each other and are associated with the plurality of input modes, respectively.  However, Yang teaches that a preset gain profile can be mapped to a type of ultrasound probe ([0153]: “a preset gain which is stored and mapped to the 1D linear probe”), which would be considered a particular mode.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the probe association of Yang to the TGC adjustment of Varna and Ng, as to provide different modes associated with respective TGC profiles.
Regarding claim 8, neither Varna nor Ng explicitly disclose that the input receiver includes a push and rotate key which receives the input mode designation operation depending on a pushed amount, and receives the input operation depending on a rotated amount.  However, Yang teaches a user input unit that relies upon push and rotation inputs (Fig. 1C, [0088]: “jog wheel and/or jog switch”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the input mechanism of Yang to the TGC system of Varna and Ng, as to provide conventional and well-known input mechanisms.
Regarding claim 11, neither Varna nor Ng explicitly disclose that the hardware processor changes the setting of the attenuation correction, based on the weighting factor information corresponding to one of depth settings of the ultrasound image to be displayed, among a plurality of sets of weighting factor information that are generated beforehand correspondingly to the depth settings of the ultrasound image, respectively.  However, Yang teaches the use of a preset gain profile ([0152], [0153], Fig. 7: “preset gain”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the preset gain profiles of Yang to the TGC adjustment of Varna and Ng, as to provide the convenience of restored TGC profiles.
Regarding claim 12, neither Varna nor Ng explicitly disclose that the hardware processor changes the setting of the attenuation correction, based on the weighting factor information corresponding to a type of the ultrasound probe currently used, among a plurality of sets of the weighting factor information that are generated beforehand correspondingly to a plurality of the ultrasound probes of different types, respectively.  However, Yang teaches that a preset gain profile can be mapped to a type of ultrasound probe ([0153]: “a preset gain which is stored and mapped to the 1D linear probe”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the probe association of Yang to the TGC adjustment of Varna and Ng, as to provide appropriate associations between an ultrasound probe and its TGC profile.
Regarding claim 13, neither Varna nor Ng explicitly disclose that the hardware processor changes the setting of the attenuation correction, based on the weighting factor information corresponding to a diagnosis site to be diagnosed, among a plurality of sets of the weighting factor information that are generated beforehand correspondingly to a plurality of different diagnosis sites of a subject, respectively.  However, Yang teaches that a preset gain may be extracted with respect to a scanned object’s information ([0153]: “object information”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the site association of Yang to the TGC adjustment of Varna and Ng, as to provide appropriate associations between a scanned site and an appropriate TGC profile.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JASON M IP/
Primary Examiner, Art Unit 3793